 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MACK A. WEST, Jr.,                                    1:16-cv-00046-DAD-JLT (PC)

12                        Plaintiff,                        ORDER SETTING SETTLEMENT
                                                            CONFERENCE
13           v.
                                                            DATE: January 31, 2019
14    HULBERT, et al.,                                      TIME: 10:00 a.m.

15                        Defendants.
16

17          On October 29, 2018, the parties were ordered to notify the court whether a settlement
18   conference would be beneficial. (Doc. 49.) After reviewing the statements filed by each party
19   (Docs. 50 & 51), the Court has determined that this case will benefit from a settlement
20   conference. Therefore, this case will be referred to Magistrate Judge Stanley A. Boone to
21   conduct a settlement conference at the U. S. District Court, 2500 Tulare Street, Fresno, California
22   93721 in Courtroom #9 on January 31, 2019 at 10:00 a.m. The Court will issue the necessary
23   transportation order in due course.
24          The Court ORDERS:
25          1. This case is set for a settlement conference before Magistrate Judge Stanley A. Boone
26                on January 31, 2019, at 10:00 a.m. at the U. S. District Court, 2500 Tulare Street,
27                Fresno, California 93721 in Courtroom #9.
28



                                                        1
 1

 2            2. Unless otherwise permitted in advance by the Court, the attorneys who will try the

 3                case shall appear at the Settlement Conference with the parties and the person or

 4                persons having full authority to negotiate and settle the case on any reasonable terms1

 5                discussed at the conference. Consideration of settlement is a serious matter that

 6                requires preparation prior to the settlement conference. Set forth below are the

 7                procedures the Court will employ, absent good cause, in conducting the conference.

 8            3. The parties must be prepared to discuss the claims, defenses and damages. The failure

 9                of any counsel, party or authorized person subject to this order to appear may result in

10                the imposition of sanctions. In addition, the conference will not proceed and will be

11                reset to another date.

12            4. No later than December 10, 2018, Plaintiff SHALL submit to Defendants, by mail, a

13                written itemization of damages and a meaningful2 settlement demand, which includes

14                a brief explanation of why such a settlement is appropriate, not to exceed ten pages in

15                length.

16            5. No later than January 4, 2019, Defendants SHALL respond, by telephone or in

17                person, with an acceptance of the offer or with a meaningful counteroffer, which

18                includes a brief explanation of why such a settlement is appropriate. If settlement is

19                achieved, defense counsel is to immediately inform the Courtroom Deputy of
20                Magistrate Judge Thurston.

21            6. If settlement is not achieved informally, the defendant is directed to submit

22                confidential settlement statements no later than January 24, 2019 to the following

23                email address: saborders@caed.uscourts.gov. Plaintiff shall mail his confidential

24                settlement statement Attn: Magistrate Judge Stanley A. Boone, USDC CAED, 2500

25            1
                 Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
26   agreements are subject to approval by legislative bodies, executive committees, boards of directors or the like may be
     represented by a person whose recommendations about settlement are relied upon by the ultimate decision makers.
27
               2
                 “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other
     party. If, however, the offering party is only willing to offer a settlement which it knows the other party will not
28   accept, this should trigger a recognition the case is not in a settlement posture and the parties should confer about
     continuing the settlement conference via stipulation.
                                                                 2
 1

 2         Tulare Street, Fresno, California 93721 so it arrives no later than January 24, 2019.

 3         The envelope shall be marked “Confidential Settlement Statement.” Parties shall also

 4         file a “Notice of Submission of Confidential Settlement Statement.” (See Local Rule

 5         270(d).)

 6

 7         Settlement statements should not be filed with the Clerk of the Court nor served on

 8         any other party. Settlement statements shall be clearly marked “confidential” with

 9         the date and time of the settlement conference indicated prominently thereon.

10

11         The confidential settlement statement shall be no longer than five pages in length,

12         typed or neatly printed, and include the following:

13         a. A brief statement of the facts of the case.

14         b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

15            which the claims are founded; a forthright evaluation of the parties’ likelihood of

16            prevailing on the claims and defenses; and a description of the major issues in

17            dispute.

18         c. An estimate of the cost and time to be expended for further discovery, pretrial, and

19            trial.
20         d. The party’s position on settlement, including present demands and offers and a

21            history of past settlement discussions, offers, and demands.

22         e. A brief statement of each party’s expectations and goals for the settlement

23            conference, including how much a party is willing to accept and/or willing to pay.

24   ///

25   ///

26   ///

27   ///
28   ///

                                                  3
 1

 2              f. If the parties intend to discuss the joint settlement of any other actions or claims

 3                 not in this suit, give a brief description of each action or claim as set forth above,

 4                 including case number(s) is applicable.

 5
     IT IS SO ORDERED.
 6

 7     Dated:     November 17, 2018                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                       4
